UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be and it hereby is VACATED.
The United States appeals from a judgment issued July 6, 2000, sentencing the defendant, Claudia Ramirez, to 30 months imprisonment, three years’ supervised release, and a $100 special assessment for conspiring to engage in money laundering, in violation of 18 U.S.C. § 1956(h). The government argues that the district court erred by departing downward seven levels below the applicable Sentencing Guideline range based on extraordinary family circumstances.
A court may depart from the Sentencing Guideline range if it “finds that there exists an aggravating or mitigating circumstance of a kind, or to a degree, not adequately taken into consideration by the Sentencing Commission in formulating the guidelines.” 18 U.S.C. § 3553(b). The Commission has clarified that “sentencing courts [should] treat each guideline as carving out a ‘heartland,’ a set of typical cases,” and that “[w]hen a court finds an atypical case ... the court may consider whether a departure is warranted.” U.S. Sentencing Guidelines Manual ch. 1, pt. A, § 4(b) (1998). In our view, this case does not fall outside the “heartland” of typical cases. We believe a downward departure was not warranted. -
We vacate and remand for resentencing.